Citation Nr: 0530467	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  97-25 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1962 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the Oakland, 
California Regional Office of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
PTSD.  Jurisdiction of the appeal has subsequently been 
transferred to the Reno, Nevada Regional Office (RO).

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing at the RO in February 2004.  
A transcript of the hearing is of record.

In August 2004, the Board denied the veteran's claim for 
service connection for PTSD.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2005, the Court granted 
the joint motion to vacate the Board's decision, and remanded 
the case for action consistent with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that in the March 2005 Joint Motion for 
Remand, the parties noted that the veteran submitted a lay 
statement, dated in January 2004, from his shipmate, which 
stated that the shipmate knew the veteran in service and 
recalled an incident in service where the veteran and the 
shipmate were standing on an elevator platform that was 
hanging over the water.  The waves became rough and the 
veteran and the shipmate decided to get off the platform.  As 
soon as they stepped off the platform, a large wave took the 
elevator platform off the ship and it went into the water.  
There were some men on the platform at the time and they had 
to be rescued.  This incident scared the veteran and the 
shipmate.  In the March 2005 Joint Motion for Remand, the 
parties noted that the Board did not provide an adequate 
discussion as to any reasons for its rejection of this lay 
statement as corroborative evidence of a stressor for the 
veteran's PTSD.  In addition, the parties noted that the 
October 1999 VA examination report that diagnosed PTSD did 
not specifically mention the elevator incident as a stressor 
for the veteran's PTSD.  The parties asserted that the Board 
should consider affording the veteran another VA examination 
to address whether this reported stressor is related to the 
veteran's PTSD diagnosis.  Therefore, the Board finds that a 
VA examination is necessary to determine whether the incident 
described in the January 2004 lay statement from the 
veteran's shipmate is a stressor for the veteran's current 
PTSD.

Also in the March 2005 Joint Motion for Remand, the parties 
asserted that the Board did not provide a determination of 
whether the veteran was in combat.  The Board notes that the 
veteran has submitted evidence showing that the U.S.S. Midway 
(CVA 41) was engaged in combat operations.  Specifically, a 
June 1999 letter from the Department of the Army states that 
members aboard the U.S.S. Midway served in Vietnam during 
1965 and air strikes were made on enemy military and logistic 
installations.  In addition, information received from the 
Naval Historical Center shows that the U.S.S. Midway suffered 
combat losses between April and September 1965, while the 
veteran was aboard the ship.  He also submitted lay 
statements from shipmates, received by the RO in February 
2001, which state that there was a plane crash aboard the 
U.S.S. Midway that killed the pilot.  The veteran has listed 
this incident as a claimed stressor in a May 1999 letter from 
his representative.  

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The veteran should be afforded a VA 
psychiatric examination.  The examiner 
should be provided a list of stressors 
verified by the RO, to include the 
incidents of the elevator being destroyed 
by rough waves, and the death of a pilot 
after a plane crash.  The claims file and 
a separate copy of this remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  The examiner should 
determine whether the veteran has PTSD 
based on a verified in-service stressor.  
The examiner is instructed that only the 
verified events listed by the RO may be 
considered as stressors.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each diagnostic criterion 
is or is not satisfied, and identify the 
verified stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


